
	
		I
		111th CONGRESS
		2d Session
		H. R. 4642
		IN THE HOUSE OF REPRESENTATIVES
		
			February 22, 2010
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To enhance Federal efforts focused on public awareness
		  and education about the risks and dangers associated with Shaken Baby
		  Syndrome.
	
	
		1.Short titleThis Act may be cited as the
			 Shaken Baby Syndrome Prevention Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)Shaken Baby
			 Syndrome is a term used to describe the constellation of symptoms, trauma, and
			 medical conditions resulting from the violent shaking, or abusive impact to the
			 head, of an infant, toddler, or other young child.
			(2)Shaken Baby
			 Syndrome is a form of child abuse affecting between 1,200 and 1,600 children
			 every year.
			(3)Children who are
			 age 1 or younger accounted for over 40 percent of all child abuse and neglect
			 fatalities in 2007, and children who are age 4 or younger accounted for nearly
			 77 percent of all child abuse and neglect fatalities in 2007.
			(4)The most recent
			 National Child Abuse and Neglect Data System figures reveal that almost 794,000
			 children were victims of abuse and neglect in the United States in 2007. That
			 abuse and neglect caused unspeakable pain and suffering to the Nation’s most
			 vulnerable citizens.
			(5)It is estimated
			 that between one-quarter and one-third of Shaken Baby Syndrome victims die as a
			 result of their injuries, while one-third suffer permanent, severe disabilities
			 including paralysis, seizures, loss of hearing or vision, cognitive
			 impairments, and other disabilities, often resulting in a lifetime of
			 extraordinary medical, educational, and care expenses.
			(6)Shaken Baby
			 Syndrome is preventable. Prevention programs have demonstrated that educating
			 new parents and other caregivers about the danger of shaking young children,
			 healthy strategies for coping with infant crying, infant soothing skills, and
			 how to protect children from injury can bring about a significant reduction in
			 the number of cases of Shaken Baby Syndrome.
			(7)Efforts to prevent
			 Shaken Baby Syndrome are supported by child welfare and advocacy groups across
			 the United States, including many groups formed by parents and relatives of
			 children who have been killed or injured by the syndrome.
			(8)Education programs
			 have been shown to raise awareness about Shaken Baby Syndrome and provide
			 critically important information about the syndrome to parents, caregivers,
			 child care providers, child protection employees, law enforcement personnel,
			 health care professionals, and legal representatives.
			(9)Education programs
			 can give parents healthy strategies for dealing with a crying infant and change
			 the knowledge and behavior of parents of young children.
			3.Public health
			 campaign
			(a)In
			 general
				(1)DevelopmentThe
			 Secretary of Health and Human Services (referred to in this Act as the
			 Secretary), acting through the Director of the National Center
			 for Injury Prevention and Control of the Centers for Disease Control and
			 Prevention, the Director of the National Institute of Child Health and Human
			 Development, the Director of the Maternal and Child Health Bureau of the Health
			 Resources and Services Administration, and the Director of the Office of Child
			 Abuse and Neglect in the Administration for Children and Families, shall
			 develop an effective national Shaken Baby Syndrome public health
			 campaign.
				(2)InformationThe
			 public health campaign shall inform the general public, and new parents, child
			 care providers and other caregivers of young children, health care providers,
			 and social workers, among others, about brain injuries and other harmful
			 effects that may result from shaking, or abusive impact to the head, of infants
			 and children under age 5, and healthy strategies to cope with a crying infant
			 and related frustrations, in order to help protect children from injury.
				(3)CoordinationIn
			 carrying out the public health campaign, the Secretary shall also coordinate
			 activities with providers of other support services to parents and other
			 caregivers of young children.
				(b)Activities
				(1)In
			 generalIn carrying out the public health campaign, the Secretary
			 shall carry out the activities described in paragraphs (2) through (4).
				(2)National action
			 plan and strategiesThe Secretary shall—
					(A)develop a National
			 Action Plan and effective strategies to increase awareness of opportunities to
			 prevent Shaken Baby Syndrome through activities that comprehensively and
			 systematically provide information and instruction about healthy strategies for
			 parents and other caregivers concerning how to cope with a crying infant and
			 related frustrations; and
					(B)coordinate the
			 Plan and effective strategies with evidence-based strategies and efforts that
			 support families with infants and other young children, such as home visiting
			 programs and respite child care efforts, which have a role to play in
			 prevention of the syndrome.
					(3)Communication,
			 education, and trainingThe Secretary shall carry out
			 communication, education, and training about Shaken Baby Syndrome prevention,
			 including efforts to communicate with the general public by—
					(A)disseminating
			 effective prevention practices and techniques to parents and caregivers through
			 maternity hospitals, child care centers, organizations providing prenatal and
			 postnatal care, organizations providing programs for fathers, and organizations
			 providing parenting education and support services;
					(B)(i)producing evidence-based
			 educational and informational materials in print, audio, video, electronic, and
			 other media, giving special attention to educating young men and English
			 language learners through the materials; and
						(ii)coordinating activities carried
			 out under clause (i) with national and Federal awareness activities, such as
			 the activities accompanying Shaken Baby Awareness Week, to the extent possible;
			 and
						(C)carrying out
			 Shaken Baby Syndrome training, which shall aim—
						(i)to
			 ensure that primary care providers, home visitors, parent educators, child care
			 providers, foster parents and others involved in the care of young children,
			 and nurses, physicians, and other health care providers, are aware of ways to
			 prevent abusive head trauma and other forms of child maltreatment, and the need
			 to secure immediate medical attention in cases of abusive head trauma;
			 and
						(ii)to
			 provide health care providers and early childhood educators with the knowledge,
			 skills, and materials to simply, quickly, and effectively educate parents,
			 including adoptive and foster parents, as well as others who are caregivers of
			 young children, about infant crying and thus reduce abuse.
						(4)Supports for
			 parents and caregivers
					(A)In
			 generalThe Secretary, in consultation with the Shaken Baby
			 Awareness Advisory Council, shall work to ensure that the parents and
			 caregivers of children are connected to effective supports through the
			 coordination of existing programs and networks or the establishment of new
			 programs.
					(B)SupportsTo
			 the extent practicable, the supports provided under this paragraph shall
			 include the provision of a 24-hour phone hotline, and the development of an
			 Internet website for round-the-clock support, for—
						(i)parents and
			 caregivers who struggle with infant crying and related concerns;
						(ii)parents and
			 caregivers of surviving children who suffer serious injuries as a result of
			 shaking or an abusive impact to the head, as a young child; and
						(iii)parents and
			 family members of children who do not survive such shaking or abusive
			 impact.
						(c)Shaken baby
			 awareness advisory council
				(1)EstablishmentThere
			 is established a Shaken Baby Awareness Advisory Council (referred to in this
			 subsection as the Council).
				(2)MembershipThe
			 Council shall be composed of members appointed by the Secretary, not later than
			 6 months after the date of enactment of this Act, including, to the maximum
			 extent possible, representatives from—
					(A)Shaken Baby
			 Awareness advocacy organizations, including groups formed by parents and
			 relatives of victims;
					(B)child protection
			 advocacy organizations;
					(C)organizations
			 involved in child protection and child maltreatment prevention;
					(D)disability
			 advocacy organizations;
					(E)pediatric medical
			 associations;
					(F)psychologists,
			 child development professionals, or family studies professionals;
					(G)professional
			 associations or institutions involved in medical research related to abusive
			 head trauma;
					(H)academic
			 institutions;
					(I)parenting support
			 organizations, including those providing programs targeted towards
			 fathers;
					(J)organizations who
			 come in contact with families and caregivers of infants, toddlers, and other
			 young children; and
					(K)other Federal and
			 State agencies involved in child abuse prevention activities.
					(3)Period of
			 appointment; vacancies
					(A)Period of
			 appointmentThe Secretary shall, after consultation with the
			 members of the Council initially appointed by the Secretary under paragraph
			 (2), determine and establish the term of service on the Council that shall
			 apply to all current and future members.
					(B)VacanciesAny
			 vacancy in the Council shall not affect the powers of the Council, but shall be
			 filled in the same manner as the original appointment.
					(4)DutiesThe
			 Council shall meet at least semi-annually—
					(A)to develop
			 recommendations regarding the National Action Plan and effective strategies
			 described in subsection (b)(2); and
					(B)to develop
			 recommendations related to support services for families and caregivers of
			 young children.
					(5)Personnel
					(A)Travel
			 expensesThe members of the Council shall not receive
			 compensation for the performance of services for the Council, but shall be
			 allowed travel expenses, including per diem in lieu of subsistence, at rates
			 authorized for employees of agencies under subchapter I of chapter 57 of title
			 5, United States Code, while away from their homes or regular places of
			 business in the performance of services for the Council. Notwithstanding
			 section 1342 of title 31, United States Code, the Secretary may accept the
			 voluntary and uncompensated services of members of the Council.
					(B)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the Council without reimbursement, and such detail shall be without
			 interruption or loss of civil service status or privilege.
					(6)Termination of
			 committeeSection 14 of the Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Council. The Secretary shall terminate the
			 Council when the Secretary determines, after consultation with the Council,
			 that it is no longer necessary to pursue the goals and carry out the activities
			 of the Council.
				4.Study on data
			 collection
			(a)In
			 generalThe Director of the
			 Centers for Disease Control and Prevention shall conduct a study that—
				(1)identifies current data collected on Shaken
			 Baby Syndrome;
				(2)determines the
			 feasibility of collecting uniform, accurate data from all States
			 regarding—
					(A)incidence rates of
			 Shaken Baby Syndrome;
					(B)characteristics of
			 perpetrators of Shaken Baby Syndrome, including age, gender, relation to
			 victim, access to prevention materials and resources, and history of substance
			 abuse, domestic violence, and mental illness; and
					(C)characteristics of
			 victims of Shaken Baby Syndrome, including gender, date of birth, date of
			 injury, date of death (if applicable), and short- and long-term injuries
			 sustained; and
					(3)identifies what
			 would be needed in order to establish a national collection of data on Shaken
			 Baby Syndrome, including examining the possibility of integrating the data
			 collection into an appropriate, existing (as of the date of the identification)
			 national data collection system, and determining what would be needed to
			 accomplish that integration.
				(b)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $500,000.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act, except section 4,
			 $10,000,000 for fiscal year 2011 and such sums as may be necessary for each of
			 fiscal years 2012, 2013, and 2014.
		
